Case 1:17-cv-00116-IMK-JPM Document 326 Filed 01/16/20 Page 1 of 35 PageID #: 4331



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

    BIOGEN INTERNATIONAL GMBH and
    BIOGEN MA INC.,

                   Plaintiffs,
                                                          C.A. No. 1:17-cv-116-IMK
            v.

    MYLAN PHARMACEUTICALS INC.,

                   Defendant.



        MYLAN’S DEPOSITION DESIGNATIONS, BIOGEN’S OBJECTIONS AND
        COUNTER-DESIGNATIONS, AND MYLAN’S OBJECTIONS TO BIOGEN’S
                         COUNTER-DESIGNATIONS

          Pursuant to Paragraph 15 of the Scheduling Order (D.I. 56) (“the Scheduling Order”),

  Defendant’s deposition designations, Plaintiffs’ objections to Defendant’s designations, Plaintiffs’

  counter-designations, and Defendant’s objections are shown below. Mylan reserves the right to

  use at trial any and all deposition designations and counter designations submitted by either party

  as part of the Pretrial Order. Biogen reserves the right to use at trial any and all deposition

  designations and counter designations submitted by either party as part of the Pretrial Order.

          Also shown below is a listing of the objection codes used by both Defendant’s and

  Plaintiffs’.




  Defendant reserves the right to modify, amend, or supplement
  Plaintiffs reserve the right to modify, amend, or supplement
Case 1:17-cv-00116-IMK-JPM Document 326 Filed 01/16/20 Page 2 of 35 PageID #: 4332



                  Plaintiffs’ and Defendant’s Joint Listing of Objection Codes
   A           Authenticity (FRE 901)
   Arg         Argumentative
   AT          Attorney Objections Not Removed
   B           Not Best Evidence Rule Prohibits Introduction (FRE 1002, 1003 and/or 1004)
   BS          Beyond the Scope of Direct / Cross / Redirect Examination
   30(b)(6)    Beyond the Scope of the Rule 30(b)(6) Deposition Topic
   C           Cumulative, Duplicative, Wasteful or Undue Delay (FRE 403)
   Char        Improper Character Evidence (FRE 404)
   Cmpd        Compound
   D           Demonstrative/Should Not Be Admitted Into Evidence
   F           Improper Trial Exhibit
   H           Hearsay/Improper Use of Deposition (FRE 802 and/or FRCP 32)
   R           Irrelevant and/or Immaterial (Relevance) (FRE 401/402)
   IAD         Improperly Affirmatively Designating Party Witness Testimony (FRCP 32)
   IC          Improper Designation / Counter Designation (FRE 106; FRCP 32(a)(6)
   In          Incomplete Testimony (FRE 106; FRCP 32(a)(6))
   L           Lack of Personal Knowledge or Competency (FRE 602)
   LA          Limited Admissibility (Admissible for Some Purposes but Not Others) (FRE 105)
   LC          Legal Conclusion
   LD          Leading (FRE 611)
   LF          Lack of Foundation (FRE 103, 104 and/or 105)
   M           Misleading/Mischaracterizes Prior Testimony (FRE 401-403, 611)
   MD          Mischaracterizes Underlying Document (FRE 401-403, 611)
   ML          Subject to Motion In Limine
   NA          Not prior art
   NE          Assumes Facts Not In Evidence
   ND          Not disclosed or identified by Plaintiffs in response to one or more of
               Defendant’s discovery requests (including in response to interrogatories
               propounded under FRCP 33) or as required by FRCP 26; not disclosed or
               identified in Plaintiffs’ contentions.
   NR          Nonresponsive
   NT          Not Testimony
   NX          Not relied on in an expert report
   O           Improper Lay or Expert Opinion (FRE 701-703)
   OC          Offer to Compromise, Settlement (FRE 408)
   P           Unfair, Prejudicial, Confusing and/or Misleading (FRE 403)
   I           Reserved Because Exhibit Has Not Been Provided, the Copy Provided Is
               Illegible and/or the Entry Includes Multiple Documents
   S           Calls for Speculation (FRE 602)
   U           Untimely/Never Produced (FRCP 26, 37)
   V           Vague/Ambiguous/Overbroad (FRE 611)
   W           Privileged/Work Product (FRE 501/502)
   X           Incomplete Document (FRE 106)
   Y           Wrong Document Identified or Incorrectly Described
   Z           Contains summaries requiring underlying data

                                                    2
  Defendant reserves the right to modify, amend, or supplement
  Plaintiffs reserve the right to modify, amend, or supplement
Case 1:17-cv-00116-IMK-JPM Document 326 Filed 01/16/20 Page 3 of 35 PageID #: 4333




                                        Carmen Bozic
                                      December 10, 2018

      Mylan’s             Plaintiffs’          Plaintiffs’ Counter- Mylan’s Objection(s)
     Designation         Objection(s)              Designation      to Plaintiffs’ Counter-
                                                                         Designation
    10:22-24
    13:23-14:12
    21:15-17
    22:10-14
    28:10-29:15          V, P, LF, In, R
    29:19-23
    30:13-18                  V, P
    30:20-31:19               V, P
    32:2-22              R, P, 30(b)(6)
    33:22-35:3       LF, In, R, P, 30(b)(6),
                             MD, M
    35:6-38:6           V, P, LF, In, R,
                            30(b)(6)
    38:8-40:16          V, P, LF, In, R
    40:20-41:19         V, P, LF, In, R            41:20-41:21           V, C, P, L, LF
    41:22-43:4          V, P, LF, In, R
    43:6-24
    44:2-8
    44:10-12            R, P, 30(b)(6)
    44:16-45:14         R, P, 30(b)(6)
    46:2-17             V, P, LF, In, R,
                           30(b)(6)
    46:25-47:10         V, P, LF, In, R,
                           30(b)(6)
    47:12-48:14         V, P, LF, In, R,           48:15-48:17         V, S, L, LF, C, P
                           30(b)(6)
    48:18-49:10
    49:13-18
    49:24-50:5
    50:8-52:13
    52:16-54:4                                      54:5-54:9          V, S, L, LF, C, P
    54:10-14                V, P, R

                                                    3
  Defendant reserves the right to modify, amend, or supplement
  Plaintiffs reserve the right to modify, amend, or supplement
Case 1:17-cv-00116-IMK-JPM Document 326 Filed 01/16/20 Page 4 of 35 PageID #: 4334



                                          Carmen Bozic
                                        December 10, 2018

      Mylan’s             Plaintiffs’         Plaintiffs’ Counter- Mylan’s Objection(s)
     Designation         Objection(s)             Designation      to Plaintiffs’ Counter-
                                                                        Designation
    57:9-58:23           LF, In, R, P, V
    59:13-60:2
    60:8-13
    62:12-20              V, P, LF, R
    62:24-63:14          V, P, LF, In, R
    63:17-64:25          V, P, LF, In, R
    65:16-17                    C
    65:19-66:23       V, P, LF, In, R, MD,
                               M
    66:25-67:10       V, P, R, In, MD, M
    67:13-17
    68:2-10                 P, V, R
    69:13-21
    69:24-71:21        A, V, P, LF, In, R         71:22-71:23         LF, In, C, L, LF, S
    72:25-73:21           V, P, LF, R
    73:23-74:6         A, V, P, LF, In, R         74:12-74:13              L, LF, S
    74:14-75:9         A, V, P, LF, In, R
    75:11-76:11        A, V, P, LF, In, R
    76:14-77:13       A, V, P, LF, In, R, C       77:20-77:21              L, LF, S
    77:22-79:12        A, V, P, LF, In, R         79:13-79:16              L, LF, S
    79:19-80:15        A, V, P, LF, In, R
    80:17-21                                      80:22-80:24            V, L, LF, S
    80:25-81:11                                   81:12-81:13            V, L, LF, S
                                                     81:15               V, L, LF, S
    82:3-13               V, P, LF, R
    82:15-83:4            V, P, LF, R
    83:13-20         A, V, P, LF, In, R, M,       85:15-85:16          V, L, LF, S, C
                              MD                  85:19-85:22       NR, R, V, L, LF, S, C
    83:23-84:7                                    85:15-85:16                V
                                                  85:19-85:22       NR, R, V, L, LF, S,C
    85:8-11                S, V, P, R
    85:14
    85:23-25                                       86:6-86:7               L, LF, S
    86:8-87:4                                     87:5-87:10               L, LF, S

                                                    4
  Defendant reserves the right to modify, amend, or supplement
  Plaintiffs reserve the right to modify, amend, or supplement
Case 1:17-cv-00116-IMK-JPM Document 326 Filed 01/16/20 Page 5 of 35 PageID #: 4335



                                       Carmen Bozic
                                     December 10, 2018

      Mylan’s             Plaintiffs’        Plaintiffs’ Counter- Mylan’s Objection(s)
     Designation         Objection(s)            Designation      to Plaintiffs’ Counter-
                                                                       Designation
    87:11-20                LF, V, P
    87:22-25                LF, V, P
    88:5-9               S, P, LF, V, R
    88:16-18                                      88:23-89:2            L, LF, S, C
    89:3-17                                      89:18-89:23            L, LF, S, C
    90:5-21                                      90:22-90:23            L, LF, S, C
    90:24-91:9
    91:14-20
    92:2-14
    92:22-93:6
    93:18-94:8        MD, LF, S, P, R, V
    94:11-20          MD, LF, S, P, R, V
    94:23-95:21
    95:24-25
    96:12-20
    96:22-25                                      97:6-97:13           V, L, LF, S, C
    97:14-98:16
    98:23-99:7                                    99:8-99:10         V, L, LF, S, C, P
    99:11-17                                     99:18-99:20          L, LF, S, C, P
    101:18-102:2                                 102:3-102:5          L, LF, S, C, P
                                                102:9-102:12          L, LF, S, C, P
    106:19-21              LF, S, P
    106:24-107:10          LF, S, P             107:11-107:17      NR, V, L, LF, S, C, P
    107:18-109:16        LF, S, P, R, V
    109:19-21
    109:23-25
    110:6-111:16
    112:9-114:11         LF, S, P, R, V
    114:13-115:7         LF, S, P, R, V
    115:10-116:3         LF, S, P, R, V
    116:5-12             LF, S, P, R, V
    116:15-17
    116:25-118:15                               116:22-116:24           L, LF, S, C

                                                    5
  Defendant reserves the right to modify, amend, or supplement
  Plaintiffs reserve the right to modify, amend, or supplement
Case 1:17-cv-00116-IMK-JPM Document 326 Filed 01/16/20 Page 6 of 35 PageID #: 4336



                                        Carmen Bozic
                                      December 10, 2018

      Mylan’s             Plaintiffs’        Plaintiffs’ Counter- Mylan’s Objection(s)
     Designation         Objection(s)            Designation      to Plaintiffs’ Counter-
                                                                       Designation
    118:25-119:4
    120:10-22
    121:10-18                                     121:19-23            V, L, LF, S, C
    122:24-124:13        LF, S, P, R, V
    124:15-19                                    124:20-22          V, H, L, LF, S, C
                                                124:25-125:4       NR, V, MD, H, L, LF,
                                                                           S, C
    126:9-25
    127:3-13                                        127:2
    128:5-129:3                                  129:4-129:7       V, NR, H, L, LF, S, C
    129:8-12                                    129:13-129:23        V, H, L, LF, S, C
    131:18-132:10                               132:11-132:18      V, NR, H, L, LF, S, C
    132:19-133:10        C, S, P, R, V
    133:12-21            C, S, P, R, V          133:22-133:25        NR, V, L, LF, S, C
    134:9-14             V, P, R, LF
    134:16-135:3         V, P, R, LF
    135:6-8                                     135:13-135:15           L, LF, S, C
    135:16-24             LF, V, P, R
    136:2-137:9          S, LF, V, P, R
    137:11-138:4         S, LF, V, P, R
    138:11-22          S, LF, V, P, R, M,
                              MD
    138:25-140:6       S, LF, V, P, R, M,
                              MD
    140:13-19            S, LF, V, P, R
    140:22-25                                    141:6-141:8           V, L, LF, S, C
    141:9-142:18
    143:13-18            V, P, LF, In, R        143:19-144:5           V, L, LF, S, C
                                                144:9-144:15               V, C
    144:18-145:11
    145:24-146:2         V, P, LF, In, R
    146:4-20             V, P, LF, In, R
    154:18-155:7         V, P, LF, In, R
    155:11-14

                                                    6
  Defendant reserves the right to modify, amend, or supplement
  Plaintiffs reserve the right to modify, amend, or supplement
Case 1:17-cv-00116-IMK-JPM Document 326 Filed 01/16/20 Page 7 of 35 PageID #: 4337



                                         Carmen Bozic
                                       December 10, 2018

      Mylan’s             Plaintiffs’        Plaintiffs’ Counter- Mylan’s Objection(s)
     Designation         Objection(s)            Designation      to Plaintiffs’ Counter-
                                                                       Designation
    156:7-157:7          V, P, LF, In, R
    157:9-21
    157:23-25             V, P, LF, R            158:6-158:8          NR, V, S, L, LF
    158:9-160:7          V, P, LF, In, R        160:8-160:19       V, MD, H, L, LF, S, C,
                                                                            P
    161:18-162:7         V, P, LF, In, R
    162:18-25            V, P, LF, In, R
    168:13-16
    169:15-170:14
    170:18-171:3         V, P, LF, In, R
    171:5-173:8             In, R, P
    175:9
    175:12-176:2            In, R, P
    176:5-17
    176:19-177:18
    177:21-22
    177:25-179:24           In, R, P
    180:6-8
    180:13-181:2
    181:13-182:25         V, P, LF, R           182:20-183:3         NR, V, L, LF, S, C
    185:12-14
    186:21-187:11                               186:16-186:20         V, L, LF, S, C
    187:19-188:5         V, P, LF, R, In         188:6-188:8          V, L, LF, S, C
                                                188:10-188:11         V, L, LF, S, C
    188:19-24            V, P, LF, R, In        189:21-189:24         V, L, LF, S, C
                                                 190:3-190:5         NR, V, L, LF, S, C
    203:2-5                                     202:12-202:15         V, L, LF, S, C
                                                202:18-202:25         V, L, LF, S, C
    203:11-13
    203:19-204:12
    204:21-23
    205:3-15                                    206:8-206:16       NR, V, H, L, LF, S, C
    207:18-20                                   207:25-208:2           L, LF, S, C
    208:3-25                                     209:2-209:7       NR, V, H, L, LF, S, C

                                                    7
  Defendant reserves the right to modify, amend, or supplement
  Plaintiffs reserve the right to modify, amend, or supplement
Case 1:17-cv-00116-IMK-JPM Document 326 Filed 01/16/20 Page 8 of 35 PageID #: 4338



                                       Carmen Bozic
                                     December 10, 2018

      Mylan’s             Plaintiffs’        Plaintiffs’ Counter- Mylan’s Objection(s)
     Designation         Objection(s)            Designation      to Plaintiffs’ Counter-
                                                                       Designation
    209:18-210:2        S, V, P, LF, R
    211:19-22                  C
    211:24-213:2       C, S, V, P, LF, R
    213:12-15           S, LF, R, P, V
    213:17-22           S, LF, R, P, V
    213:24-214:13
    214:15-215:9                                215:10-215:15          L, LF, S, C, V
    215:21-24                                    215:25-216:4          L, LF, S, C, V
    216:5-9
    216:14-16
    216:20-217:12
    218:3-22
    219:12-220:10         LF, In, MD
    220:14-222:25     S, V, P, LF, In, MD
    224:5-7                                     224:12-224:13           L, LF, S, C
    224:14-225:16     S, V, P, LF, In, MD
    225:18-19         S, V, P, LF, In, MD
    226:15-17
    226:22-227:18
    230:9-11
    230:16-231:10
    231:12-14
    231:19-233:8
    233:17-234:12
    236:5-237:6
    244:17-246:12




                                                    8
  Defendant reserves the right to modify, amend, or supplement
  Plaintiffs reserve the right to modify, amend, or supplement
Case 1:17-cv-00116-IMK-JPM Document 326 Filed 01/16/20 Page 9 of 35 PageID #: 4339




                                      Victoria Brown
                                     December 14, 2018
      Mylan’s             Plaintiffs’        Plaintiffs’ Counter- Mylan’s Objection(s)
     Designation         Objection(s)            Designation      to Plaintiffs’ Counter-
                                                                       Designation




    9:13-10:5
    10:18-21
    14:18-21
    15:3-12
    16:15-19
    16:23-17:2
    17:6-11
    22:8-15
    26:21-27:18
    47:17-49:19
    50:15-51:2
    52:21-56:5                 In
    56:14-57:12
    58:12-18
    58:21-24
    59:11-25
    60:24-61:7                V, P
    61:24-62:4
    64:10-13             V, P, 30(b)(6)
    64:19-23                30(b)(6)
    65:10-12             V, P, 30(b)(6)
    65:16-66:5           V, P, 30(b)(6)
    69:10-11             V, P, 30(b)(6)
    69:15-70:9           V, P, 30(b)(6)
    74:9-15
    75:17-77:21
    104:3-15          V, P, R, H, 30(b)(6)
    104:18-21         V, P, R, H, 30(b)(6)
    105:6-107:13       H, 30(b)(6), V, R

                                                    9
  Defendant reserves the right to modify, amend, or supplement
  Plaintiffs reserve the right to modify, amend, or supplement
Case 1:17-cv-00116-IMK-JPM Document 326 Filed 01/16/20 Page 10 of 35 PageID #: 4340



                                         Victoria Brown
                                        December 14, 2018
       Mylan’s             Plaintiffs’        Plaintiffs’ Counter- Mylan’s Objection(s)
      Designation         Objection(s)            Designation      to Plaintiffs’ Counter-
                                                                        Designation




     108:7-13           LF, H, R, 30(b)(6)
     115:19-116:3            V, P, R
     116:6-11                V, P, R
     117:11-18            R, P, 30(b)(6)
     129:2-5                    V
     129:7-13
     152:17-20              In, H, LF            153:22-153:25          V, C, L, LF, S
     159:17-160:4              R, P
     160:9-14               LF, H, S             160:22-160:24       In, V, LF, L, S, C, P
     162:14-17                 R, P
     164:24-165:9                                165:10-165:14        V, L, S, C, P, LF
     165:15-18
     169:22-25                 R, P
     180:7-12
     192:9-16
     193:8-14                  LF
     193:18-195:10             LF




                                                    10
   Defendant reserves the right to modify, amend, or supplement
   Plaintiffs reserve the right to modify, amend, or supplement
Case 1:17-cv-00116-IMK-JPM Document 326 Filed 01/16/20 Page 11 of 35 PageID #: 4341



                                        Victoria Brown
                                       February 8, 2019
       Mylan’s             Plaintiffs’        Plaintiffs’ Counter- Mylan’s Objection(s)
      Designation         Objection(s)            Designation      to Plaintiffs’ Counter-
                                                                        Designation
     244:6-23
     245:9-246:6
     247:4-13
     250:11-17
     251:23-252:15
     253:6-254:23
     257:6-9
     258:15-259:6
     259:21-24
     263:10-18
     264:3-13
     284:5-287:25        A, V, P, LF, H,
                            30(b)(6)
     288:6-289:9
     293:8-17
     297:23-298:21
     300:16-302:2
     302:18-303:14
     303:23-304:6
     305:3-13
     306:13-308:22
     309:4-311:13
     315:14-316:13
     318:17-23
     319:18-321:19
     322:7-14
     323:5-324:2
     324:11-326:19
     327:21-328:5
     328:13-24
     334:7-335:3
     335:13-336:11
     336:18-340:3
     340:7-341:9
                                                    11
   Defendant reserves the right to modify, amend, or supplement
   Plaintiffs reserve the right to modify, amend, or supplement
Case 1:17-cv-00116-IMK-JPM Document 326 Filed 01/16/20 Page 12 of 35 PageID #: 4342



                                         Victoria Brown
                                        February 8, 2019
       Mylan’s             Plaintiffs’        Plaintiffs’ Counter- Mylan’s Objection(s)
      Designation         Objection(s)            Designation      to Plaintiffs’ Counter-
                                                                        Designation
     344:12-18
     345:16-346:4
     349:12-351:4
     352:21-353:4
     354:16-23                  C
     355:4-17                  C, R
     356:6-8
     356:15-23
     358:11-16
     359:6-360:12
     361:2-362:3
     362:12-363:18
     363:23-364:4
     364:14-16
     367:14-17
     368:5-19
     369:24-370:6
     370:15-372:8         S, P, R, V, In
     372:21-24
     373:10-374:2
     374:10-25           P, R, V, Arg, M
     383:21-384:15              C
     389:9-390:5
     390:11-23               S, R, In
     391:3-392:13            S, R, V
     392:18-393:3
     398:10-12
     398:15-20
     398:23-399:15
     399:22-400:3
     403:23-405:14
     406:16-407:22


                                                    12
   Defendant reserves the right to modify, amend, or supplement
   Plaintiffs reserve the right to modify, amend, or supplement
Case 1:17-cv-00116-IMK-JPM Document 326 Filed 01/16/20 Page 13 of 35 PageID #: 4343




                                         Tracey Dawson
                                        January 30, 2019
       Mylan’s             Plaintiffs’        Plaintiffs’ Counter- Mylan’s Objection(s)
      Designation         Objection(s)            Designation      to Plaintiffs’ Counter-
                                                                        Designation
     8:23-25
     9:7-9
     35:19-36:8
     42:11-18
     44:5-10
     45:21-25
     46:7-18
     49:3-18
     50:24-51:12
     51:15-18
     52:4-7
     52:15-53:4
     53:18-54:13
     58:18-60:3         V, P, LF, H, O, R,
                           30(b)(6), In
     60:8-18            V, P, LF, H, O, R,
                             30(b)(6)
     60:22              V, P, LF, H, O, R,
                             30(b)(6)
     65:11-66:10
     68:15-70:5        S, V, P, LF, R, MD
     70:9-14           S, V, P, R, MD, LF
     72:18-74:15
     75:3-5
     76:22-25
     79:15-24               LC, S, LF
     80:4-8                 LC, S, LF
     80:10-14               LC, S, LF
     80:19-23               LC, S, LF
     90:16-18                LF, S                90:19-90:21         V, S, L, LF, C, P
                                                   90:24-91:2         V, S, L, LF, C, P
     93:5-7
     93:11-17                   V
                                                    13
   Defendant reserves the right to modify, amend, or supplement
   Plaintiffs reserve the right to modify, amend, or supplement
Case 1:17-cv-00116-IMK-JPM Document 326 Filed 01/16/20 Page 14 of 35 PageID #: 4344



                                          Tracey Dawson
                                         January 30, 2019
       Mylan’s             Plaintiffs’         Plaintiffs’ Counter- Mylan’s Objection(s)
      Designation         Objection(s)             Designation      to Plaintiffs’ Counter-
                                                                         Designation
     93:21-95:12                V
     95:17
     98:22-24                 V, LF                 99:3-99:4          V, S, C, P, L, LF
                                                      99:9             V, S, C, P, L, LF
     122:9-124:2
     138:18-23
     141:10-11              V, P, R, S
     141:15-19
     141:23-25              V, P, R, S
     142:5-7
     143:21-23               C, S, LF
     144:4
     146:7-13                                    146:14-146:20        R, V, S, C, P, L, LF
                                                  146:25-147:9        V, R, S, C, P, L, LF
     148:4-18
     148:23-149:7
     150:13-17         LF, H, R, P, 30(b)(6)
     152:23-24         LF, H, R, P, 30(b)(6)
     153:6-21          F, H, R, P, 30(b)(6)
     154:2-14              S, 30(b)(6)
     154:21-155:5          S, 30(b)(6)
     155:14-156:2
     156:5
     156:11-157:2
     158:8-24               C, V, P, R
     159:6-9                C, V, P, R




                                                    14
   Defendant reserves the right to modify, amend, or supplement
   Plaintiffs reserve the right to modify, amend, or supplement
Case 1:17-cv-00116-IMK-JPM Document 326 Filed 01/16/20 Page 15 of 35 PageID #: 4345




                                        Cara Lansden
                                      November 14, 2018
       Mylan’s             Plaintiffs’        Plaintiffs’ Counter- Mylan’s Objection(s)
      Designation         Objection(s)            Designation      to Plaintiffs’ Counter-
                                                                        Designation
     16:7-8
     23:3-5
     23:17-26:3
     26:12-27:7           V, P, LF, H, R           28:6-28:10        R, V, S, C, P, L, LF
     27:25-28:5
     34:9-37:6             LF, H, In, R
     37:9-10
     37:12-38:17          V, P, LF, H, R
     38:20-21             V, P, LF, H, R
     38:23-41:9           V, P, LF, H, R
     41:23-42:7           V, P, LF, H, R
     44:14-25              O, LC, LF
     45:6-7
     45:9-19            O, LC, LF, V, P, R
     45:22-46:12        O, LC, LF, V, P, R
     46:14-47:10          LF, H, O, R, P
     47:13-14
     47:16-49:11          LF, H, O, R, P
     49:14-18             LF, H, O, R, P
     49:20-24             LF, H, O, R, P
     50:5-8               LF, H, O, R, P
     50:11-13              LF, H, R, P
     51:18-54:13          V, P, LF, H, R
     54:15-55:5
     57:12-21
     58:2-14            LF, H, O, R, P, V
     59:12-60:3         S, Cmpd, R, P, V            59:2-59:6       V, S, C, P, L, LF, NR
                                                   59:9-59:10       V, NR, S, C, P, L, LF
     60:6-9
     60:11-61:14                                  61:15-61:18       V, NR, S, C, P, L, LF
                                                  61:21-61:22       V, NR, S, C, P, L, LF
     62:12-15           A, V, P, LF, H, R

                                                    15
   Defendant reserves the right to modify, amend, or supplement
   Plaintiffs reserve the right to modify, amend, or supplement
Case 1:17-cv-00116-IMK-JPM Document 326 Filed 01/16/20 Page 16 of 35 PageID #: 4346



                                        Cara Lansden
                                      November 14, 2018
       Mylan’s             Plaintiffs’         Plaintiffs’ Counter- Mylan’s Objection(s)
      Designation         Objection(s)             Designation      to Plaintiffs’ Counter-
                                                                         Designation
     62:24-63:24       A, V, P, LF, H, In, R
     64:2-65:18        A, V, P, LF, H, In, R       65:19-65:21          V, S, C, L, LF
     65:22-66:5         MD, LF, P, R, V            66:13-66:17          V, S, C, L, LF
                                                   66:19-66:24        NR, V, S, C, L, LF
     66:8-11                                       66:13-66:17        NR, V, S, C, L, LF
                                                   66:19-66:24        NR, V, S, C, L, LF
     67:2-11                                       67:12-67:14        NR, V, S, C, L, LF
                                                   67:17-67:19       NR, R, V, S, C, L, LF
     68:24-69:3
     69:10-16                                      69:17-69:19         R, V, S, C, L, LF
     69:20-70:13                                   70:14-70:19         R, V, S, C, L, LF
     70:20-22
     71:8-11                                        71:23-72:3         R, V, S, C, L, LF
     72:4-73:4                                         73:5
                                                    73:7-73:10      NR, V, NE, S, C, L, LF
     73:12-74:16                                    74:17-75:4          V, S, C, L, LF
     75:5-9                                        75:10-75:15        R, V, S, L, LF, C
                                                   75:18-75:19        R, V, S, C, L, LF
     75:21-76:11                                   76:12-76:16        R, V, S, C, L, LF
     76:17-77:3                                      77:4-77:6        R, V, S, C, L, LF
                                                    77:9-77:11        R, V, S, C, L, LF
     77:17-24                                       77:25-78:4        R, V, S, C, L, LF
                                                    78:7-78:13        R, V, S, C, L, LF
     78:14-23                                       78:24-79:5        R, V, S, C, L, LF
     79:6-11                  S, LF
     79:14-24                 S, LF                  81:3-81:6         V, S, C, L, LF, P
                                                    81:9-81:12       V, NR, S, C, L, LF, P
     81:14-82:4        A, V, P, LF, H, In, R       82:14-82:17         V, S, C, L, LF, P
     82:18-83:15       A, V, P, LF, H, In, R        83:16-84:9         V, S, C, L, LF, P
     84:10-16          A, V, P, LF, H, In, R       84:17-84:20         R, V, S, C, L, LF
     84:21-23                                       84:24-85:2       R, V, S, C, L, LF, P
     85:7-21           A, V, P, LF, H, In, R         86:2-86:7       R, V, S, C, L, LF, P
     86:8-87:8          A, V, P, LF, In, R
     88:9-21                                       88:22-88:25        R, V, S, C, L, LF, P
     90:3-8                                         90:13-91:3         S, V, C, L, LF, P

                                                    16
   Defendant reserves the right to modify, amend, or supplement
   Plaintiffs reserve the right to modify, amend, or supplement
Case 1:17-cv-00116-IMK-JPM Document 326 Filed 01/16/20 Page 17 of 35 PageID #: 4347



                                         Cara Lansden
                                       November 14, 2018
       Mylan’s             Plaintiffs’         Plaintiffs’ Counter- Mylan’s Objection(s)
      Designation         Objection(s)             Designation      to Plaintiffs’ Counter-
                                                                         Designation
     91:21-93:8
     93:17-23          A, V, P, LF, H, In, R       93:24-93:25           R, S, C, LF, C
     94:2-5
     94:25-95:3                                      95:4-95:5           R, S, C, L, LF
     95:22-96:2                                      96:3-96:5           R, S, C, L, LF
                                                    96:8-96:10           R, S, C, L, LF
     96:16-97:25       A, V, P, LF, H, In, R         98:2-98:7           R, S, C, L, LF
     98:8-12                                       98:13-98:15           R, S, C, L, LF
     99:10-11
     100:6-8
     100:16-25
     101:8-102:6             A, LF, S
     102:8-12                A, LF, S
     102:14-105:5      A, V, P, LF, H, In, R
     105:9-106:5       A, V, P, LF, H, In, R
     106:10-16
     106:18-108:2      A, V, P, LF, H, In, R
     108:4-109:9       A, V, P, LF, H, In, R
     109:12-20
     109:22-112:20     A, V, P, LF, H, In, R
     112:23-113:2
     113:4-117:7       A, V, P, LF, H, In, R
     117:16-19
     117:21-119:9
     119:21-23
     120:14-121:25      V, P, LF, H, In, R
     127:17-20
     128:2-21             LF, H, In, R, P
     130:5-17             LF, H, In, R, P
     130:22-131:5         LF, H, In, R, P
     132:3-8                                      132:9-132:11         V, R, S, C, L, LF
     133:4-7                                       133:8-133:9          R, S, C, L, LF
     133:10-135:3           S, V, P, R             135:4-135:7          R, S, C, L, LF
     135:8-24             LF, H, In, R, P
                                                    17
   Defendant reserves the right to modify, amend, or supplement
   Plaintiffs reserve the right to modify, amend, or supplement
Case 1:17-cv-00116-IMK-JPM Document 326 Filed 01/16/20 Page 18 of 35 PageID #: 4348



                                         Cara Lansden
                                       November 14, 2018
       Mylan’s             Plaintiffs’        Plaintiffs’ Counter- Mylan’s Objection(s)
      Designation         Objection(s)            Designation      to Plaintiffs’ Counter-
                                                                        Designation
     137:25-138:4          LF, H, R, P            138:7-138:9         R, V, S, C, L, LF
     138:10-140:20        LF, H, In, R, P
     141:2-11                                    141:12-141:17        R, V, S, C, L, LF
     142:15-143:16        LF, H, In, R, P        143:17-143:21        R, V, S, C, L, LF
     143:22-145:3         P, V, R, LF, S
     145:7-12             P, V, R, LF, S
     145:15-21                                   145:23-146:3         R, V, S, C, L, LF
     146:17-147:7
     147:10-16           S, P, V, R, LF
     149:13-15          S, P, V, R, LF, C
     149:19-21
     150:9-11              LF, H, R, P
     150:13-16             LF, H, R, P
     150:18-154:6          LF, H, R, P           154:7-154:23       R, L, O, V, S, C, L, LF
     159:2-4                                     159:7-159:11
     159:17-18
     159:20-160:20
     161:2-4                                      161:5-161:7         R, V, S, C, L, LF
     161:8-20            MD, LF, R, P, V
     161:24-162:2
     162:4-8             MD, LF, R, P, V          162:9-162:13
                                                 162:17-162:22        NR, V, S, C, L, LF
     163:7-10                                    163:13-163:15         R, V, S, C, L, LF
     163:16-164:21                                164:22-165:2         R, V, S, C, L, LF
     165:3-7
     165:12-20                                   165:21-165:22        R, V, S, C, L, LF
     166:21-167:4         LF, R, P, V, S
     167:7-14
     167:16-18          C, LF, R, P, V, S
     167:21-23
     167:25-169:23      C, LF, R, P, V, S
     170:3-4             LF, R, P, V, S
     170:7-11
     170:13-21            LF, P, V, R, S
                                                    18
   Defendant reserves the right to modify, amend, or supplement
   Plaintiffs reserve the right to modify, amend, or supplement
Case 1:17-cv-00116-IMK-JPM Document 326 Filed 01/16/20 Page 19 of 35 PageID #: 4349



                                         Cara Lansden
                                       November 14, 2018
       Mylan’s             Plaintiffs’         Plaintiffs’ Counter- Mylan’s Objection(s)
      Designation         Objection(s)             Designation      to Plaintiffs’ Counter-
                                                                         Designation
     170:24-171:25       LF, P, V, R, S
     172:21-173:6       LF, S, P, V, R, O
     173:9-11
     173:13-175:24      MD, S, P, V, R, In
     176:3-14           MD, S, P, V, R, In
     176:21-24            LF, H, R, P
     177:2-14            LF, H, R, P, In
     178:3-23            LF, H, R, P, In
     179:5-6
     179:10-13                                   179:15-179:17        R, C, P, V, S, L, LF
     179:18-180:22                               180:23-180:25        R, C, P, V, S, L, LF
     181:2-7                                      181:8-181:9         R, C, P, V, S, L, LF
                                                 181:12-181:16        NR, R, C, P, V, S, L,
                                                                               LF
     181:20-182:8                                  182:9-12           R, V, C, P, S, L, LF
                                                 182:13-182:23        R, V, C, P, S, L, LF
     182:24-183:3         S, LF, R, P, V
     183:9-11
     183:20-22                                   183:24-183:25        R, C, P, V, S, L, LF
                                                   184:7-184:8        R, C, P, V, S, L, LF
     184:10-185:3                                  185:4-185:5        R, C, P, V, S, L, LF
                                                  185:8-185:17        R, NR, C, V, P, S, L,
                                                                               LF
     185:18-22
     186:14-16           V, P, LF, H, R
     186:22-188:10      V, P, LF, H, In, R,
                               MD
     188:13-18
     189:16-24                                    189:25-190:5           R, In, C, P, V
     190:6-13
     190:25-191:9
     191:16-192:11
     193:17-20          A, V, P, LF, H, R
     193:22-194:20     A, V, P, LF, H, In, R
     195:3-20          A, V, P, LF, H, In, R

                                                    19
   Defendant reserves the right to modify, amend, or supplement
   Plaintiffs reserve the right to modify, amend, or supplement
Case 1:17-cv-00116-IMK-JPM Document 326 Filed 01/16/20 Page 20 of 35 PageID #: 4350



                                        Cara Lansden
                                      November 14, 2018
       Mylan’s             Plaintiffs’         Plaintiffs’ Counter- Mylan’s Objection(s)
      Designation         Objection(s)             Designation      to Plaintiffs’ Counter-
                                                                         Designation
     195:23-24
     196:2             A, V, P, LF, H, In, R
     196:12-197:12     A, V, P, LF, H, In, R
     197:25-199:4      A, V, P, LF, H, In, R
     199:7-10
     199:12-200:18     A, V, P, LF, H, In, R
     200:25-201:2       A, V, P, LF, H, R
     201:8-202:22      A, V, P, LF, H, In, R
     203:15-204:9      A, V, P, LF, H, In, R
     204:12-14         A, V, P, LF, H, In, R
     204:25-205:8
     205:19-23          S, LF, O, P, V, R
     206:2-5
     206:7-10
     208:3-6
     208:11-209:17
     209:21-22
     209:24-211:4
     211:10-16                  C
     211:19-24                  C
     212:2-213:7
     213:12-214:22        LF, S, P, V, R
     214:25-215:20        LF, S, P, V, R
     216:3-6
     216:9-217:25
     218:6-15
     220:5-11             LF, P, V, R
     220:15-21          Cmpd, LF, P, V, R
     221:8-16            S, LF, P, V, R
     221:18-19
     222:3-224:16      MD, S, LF, P, V, R
     224:19-22
     224:24-225:25

                                                    20
   Defendant reserves the right to modify, amend, or supplement
   Plaintiffs reserve the right to modify, amend, or supplement
Case 1:17-cv-00116-IMK-JPM Document 326 Filed 01/16/20 Page 21 of 35 PageID #: 4351



                                        Cara Lansden
                                      November 14, 2018
       Mylan’s             Plaintiffs’         Plaintiffs’ Counter- Mylan’s Objection(s)
      Designation         Objection(s)             Designation      to Plaintiffs’ Counter-
                                                                         Designation
     226:10-12
     226:15-25
     227:6-10
     227:15-230:14
     230:22-23
     223:25-231:9
     231:12-233:20        LF, S, P, V, R
     234:3-5
     234:8-235:22
     236:21-23
     237:3-238:19         LF, S, P, V, R
     238:22-24
     239:2-7
     239:13-240:4         LF, S, P, V, R
     240:17-19
     240:21-241:25        LF, S, P, V, R
     243:20-23          A, V, P, LF, H, R
     244:2-245:25      A, V, P, LF, H, In, R
     246:4-6
     246:8-250:23     Cmpd, LF, S, P, V, R
     251:2-5
     251:7-18
     252:25-253:9
     253:12-254:16
     258:7-25
     260:10-25
     261:18-263:14      V, P, LF, H, R, S
     263:17-18          V, P, LF, H, R, S
     263:20-23          V, P, R, LF, M, H
     264:3-17           V, P, R, LF, C, H
     264:21-266:4       V, P, LF, H, R, C
     266:7-8            V, P, LF, H, R, C
     266:10-23          V, P, LF, H, R, C

                                                    21
   Defendant reserves the right to modify, amend, or supplement
   Plaintiffs reserve the right to modify, amend, or supplement
Case 1:17-cv-00116-IMK-JPM Document 326 Filed 01/16/20 Page 22 of 35 PageID #: 4352



                                        Cara Lansden
                                      November 14, 2018
       Mylan’s             Plaintiffs’        Plaintiffs’ Counter- Mylan’s Objection(s)
      Designation         Objection(s)            Designation      to Plaintiffs’ Counter-
                                                                        Designation
     266:25-267:3         V, P, R, LF, H
     267:5-9              V, P, LF, H, R
     268:16-270:18        V, P, LF, H, R
     270:21               V, P, LF, H, R
     271:4-272:2
     272:17-22          V, P, LF, H, R, S
     272:25-273:3       V, P, LF, H, R, S
     273:5-16
     274:6-10                                    274:11-274:14        R, V, C, L, LF, S
     274:15-276:23                                276:24-277:2        R, V, C, L, LF, S




                                                    22
   Defendant reserves the right to modify, amend, or supplement
   Plaintiffs reserve the right to modify, amend, or supplement
Case 1:17-cv-00116-IMK-JPM Document 326 Filed 01/16/20 Page 23 of 35 PageID #: 4353




                                          Matvey Lukashev
                                          January 24, 2019
       Mylan’s             Plaintiffs’          Plaintiffs’ Counter- Mylan’s Objection(s)
      Designation         Objection(s)              Designation      to Plaintiffs’ Counter-
                                                                          Designation
     9:10-15
     16:13-16
     17:7-12
     18:16-18
     18:20-19:6
     19:20-22
     22:2-16
     24:15-25:6
     26:13-27:2
     27:8-15
     28:12-14                  LF
     28:17-29:14               LF                   29:15-29:17
                                                    29:20-29:25           V, S, C, L, LF
     31:20-32:12              V, P
     32:15-33:6              V, P, M
     33:9-19
     34:23-35:7
     35:18-24
     37:9-38:5                 V, P
     38:7-38:10                V, P
     38:12-39:7
     39:11-40:8
     40:17-19                                       40:20-41:14        R, O, V, S, C, L, LF
     41:15-42:9                                       43:3-43:4              C, O, V
                                                     43:7-43:11              C, O, V
     43:19-44:2
     48:9-49:8
     49:13-50:13                                    50:14-50:20           R, In, V, O, C
     57:7-58:13                                      60:8-60:11            R, V, O, C
     59:15-17               V, P, In, R
     62:7-18                   V, P
     63:16-64:20                                    63:11-63:15         V, NR, C, S, L, LF

                                                    23
   Defendant reserves the right to modify, amend, or supplement
   Plaintiffs reserve the right to modify, amend, or supplement
Case 1:17-cv-00116-IMK-JPM Document 326 Filed 01/16/20 Page 24 of 35 PageID #: 4354



                                         Matvey Lukashev
                                         January 24, 2019
       Mylan’s             Plaintiffs’         Plaintiffs’ Counter- Mylan’s Objection(s)
      Designation         Objection(s)             Designation      to Plaintiffs’ Counter-
                                                                         Designation
     65:6-9
     88:22-89:16                                   89:20-89:24              C, V, R
     92:2-14
     94:9-24
     96:7-19
     96:22-98:18
     98:25-100:6
     100:9-20
     101:17-21
     102:4-9                 LF, O, S
     102:12-23                 V, P
     102:25-103:25        V, P, LC, S, O
     104:4-6
     104:16-105:3              V, P
     105:5-13
     106:3-12
     107:16-108:24             V, P
     109:2-9
     111:3-112:2              V, P
     112:4-15                 V, P
     112:17-113:4          V, P, LC, S
     113:6-11              LF, S, V, P
     113:14-20             V, P, LC, S
     113:23-115:20            V, P
     116:4-17
     117:2-14              V, P, LC, S
     117:16-17
     118:2-5
     118:9-119:15            V, P, LF
     119:17-23
     121:4-22
     122:4-25               V, P, M, S
     123:3-6                   V, P

                                                    24
   Defendant reserves the right to modify, amend, or supplement
   Plaintiffs reserve the right to modify, amend, or supplement
Case 1:17-cv-00116-IMK-JPM Document 326 Filed 01/16/20 Page 25 of 35 PageID #: 4355



                                       Matvey Lukashev
                                       January 24, 2019
       Mylan’s             Plaintiffs’        Plaintiffs’ Counter- Mylan’s Objection(s)
      Designation         Objection(s)            Designation      to Plaintiffs’ Counter-
                                                                        Designation
     123:8-25
     124:2-18                V, P, S
     124:20-25               V, P, M             125:5-125:10        C, V, R, O, S, L, LF
     125:4                                       125:5-125:10        C, V, R, O, S, L, LF
     125:11-126:18        V, P, S, LF, O
     126:20-18           V, P, LF, O, IC
     126:20-127:19        V, P, LF, O, S
     127:22-128:5          V, P, LF, O
     129:4-15           V, P, LF, O, S, LC
     129:18-130:5             LF, O              130:6-130:11       R, V, LC, O, S, LF, L,
                                                                              C
                                                 130:13-130:18      R, V, LC, O, S, LF, L,
                                                                              C
                                                 130:21-131:2       R, V, LC, O, S, LF, L,
                                                                              C
     131:3-132:2              V, P
     132:24-135:4            V, P, S             137:21-137:23       C, V, R, O, L, LF, S
                                                  137:25-138:4       C, V, R, O, L, LF, S
     135:6
     135:8-10
     137:15-20                 V, P
     138:13-19
     139:3-10              V, P, LF, O
     139:22-140:5          V, P, In, R
     141:11-25          V, P, In, R, LC, S        142:6-142:8       R, V, LC, O, S, L, LF,
                                                                              C
                                                 142:10-142:14      R, V, LC, O, S, L, LF,
                                                                              C
     142:4-5                                      142:6-142:8       R, V, LC, O, S, L, LF,
                                                                              C
                                                 142:10-142:14      R, V, LC, O, S, L, LF,
                                                                              C
     142:15-18
     142:25-143:3                                  143:4-143:6        V, O, S, L, LF, C
                                                  143:8-143:18      V, MD, O, S, L, LF, C
                                                 143:23-143:25
                                                    25
   Defendant reserves the right to modify, amend, or supplement
   Plaintiffs reserve the right to modify, amend, or supplement
Case 1:17-cv-00116-IMK-JPM Document 326 Filed 01/16/20 Page 26 of 35 PageID #: 4356



                                         Matvey Lukashev
                                         January 24, 2019
       Mylan’s              Plaintiffs’        Plaintiffs’ Counter- Mylan’s Objection(s)
      Designation          Objection(s)            Designation      to Plaintiffs’ Counter-
                                                                         Designation
                                                   144:3-144:6        V, MD, O, S, LF, C
     145:15-146:2
     147:2-12           V, P, LF, In, O, R,
                              LC, S
     147:15-25         V, P, LF, In, O, R, S
     148:3-5
     148:18-149:12
     155:9-21
     157:19-22          V, P, LF, O, LC, S         158:9-158:11      LC, O, C, V, S, L, LF,
                                                                             C, P
                                                  158:14-158:16      C, V, LC, O, S, L, LF,
                                                                               P
     158:17-18         V, P, LF, O, LC, S
     158:20-159:4      V, P, M, MD, LC, S
     159:6-12
     163:4-23
     164:3-6
     164:16-165:9
     165:12-20
     166:11-167:2
     167:10-17
     168:14-15          V, P, LF, O, LC, S
     168:17-22          V, P, LF, O, LC, S
     168:24-169:8
     170:9-14
     170:23-171:12
     171:16-172:21           LF, LC, S
     174:14-15
     174:18-176:13
     178:11-13
     179:4-14                LF, LC, S
     184:6-185:18            LF, LC, S
     185:21-187:3
     190:24-191:15        M, MD, S, V, P            191:16-191:18     V, R, S, L, LF, C, P
                                                     191:20-192:3     V, R, S, L, LF, C, P
                                                    26
   Defendant reserves the right to modify, amend, or supplement
   Plaintiffs reserve the right to modify, amend, or supplement
Case 1:17-cv-00116-IMK-JPM Document 326 Filed 01/16/20 Page 27 of 35 PageID #: 4357



                                       Matvey Lukashev
                                       January 24, 2019
       Mylan’s             Plaintiffs’        Plaintiffs’ Counter- Mylan’s Objection(s)
      Designation         Objection(s)            Designation      to Plaintiffs’ Counter-
                                                                        Designation
     202:2-9
     203:7-11
     205:5-206:16          V, P, LF, O
     206:18-207:11     V, P, LF, O, IC, AT
     207:13-208:25          LC, S, LF
     209:4-19                                    209:20-209:25      R, V, NR, O, LC, L,
                                                                            LF, S
                                                 213:10-213:15      R, V, O, LC, L, LF, S
     210:2-3                    C
     210:6
     210:8-17            C, LF, V, P, M
     210:19-211:8       C, LF, V, P, M, In
     213:16-19           M, LC, S, V, P          214:8-214:11       R, V, O, LC, S, LF, C,
                                                                              P
                                                 214:13-214:15      R, V, O, LC, S, LF, C,
                                                                              P
     213:21-22                                    214:8-214:11
                                                 214:13-214:15      R, V, O, LC, LF, C, P
     214:19-215:13                               215:14-215:15      R, O, LC, S, LF, C, P
     218:24-220:8      AT, C, LF, M, MD,
                              V, P
     221:20-222:2              C




                                                    27
   Defendant reserves the right to modify, amend, or supplement
   Plaintiffs reserve the right to modify, amend, or supplement
Case 1:17-cv-00116-IMK-JPM Document 326 Filed 01/16/20 Page 28 of 35 PageID #: 4358



                                       Tammy Sarnelli
                                       December 5, 2018
       Mylan’s             Plaintiffs’        Plaintiffs’ Counter- Mylan’s Objection(s)
      Designation         Objection(s)            Designation      to Plaintiffs’ Counter-
                                                                        Designation
     10:3-4                                        10:7-10:10
     18:21-23
     20:8-9
     22:6-13
     23:20-24
     24:5-10
     27:2-16
     36:20-22
     36:25-37:2                                    37:5-37:8          R, V, S, L, LF, C
     37:9-11
     37:17-18                                     37:19-37:24       R, NR, V, S, L, LF, C
                                                   38:4-38:7        R, NR, V, S, L, LF, C
     38:8-15
     38:19-25                                      39:2-39:6          R, V, S, L, LF, C
     39:7-40:13
     41:2-42:14                                    42:15-43:3       NR, R, V, S, L, LF, C
                                                  43:18-44:12       NR, R, V, S, L, LF, C
                                                    44:16-17        NR, R, V, S, L, LF, C
     43:4-43:17
     44:18-22
     44:24-45:2
     45:5-6
     45:9-11
     45:14                                        45:15-45:20         R, NR, S, L, LF, C
     45:25-46:6
     46:11-15                                     46:16-46:22         R, NR, S, L, LF, C
                                                   47:3-47:4            R, S, L, LF, C
     47:5-9
     47:15-18                                     47:19-47:22           R, S, L, LF, C
     47:23-48:5                                     48:6-49:8       In, NR, R, S, L, LF, C
     49:9-50:3                                      50:4-50:7          V, R, S, L, LF, C
     50:8-19                                       50:20-51:2       NR, V, R, S, L, LF, C
     51:6-12
     52:8-10                                        52:11-17        R, NR, V, S, L, LF, C

                                                    28
   Defendant reserves the right to modify, amend, or supplement
   Plaintiffs reserve the right to modify, amend, or supplement
Case 1:17-cv-00116-IMK-JPM Document 326 Filed 01/16/20 Page 29 of 35 PageID #: 4359



                                           Tammy Sarnelli
                                           December 5, 2018
       Mylan’s              Plaintiffs’          Plaintiffs’ Counter- Mylan’s Objection(s)
      Designation          Objection(s)              Designation      to Plaintiffs’ Counter-
                                                                           Designation
     52:18-20
     64:4-8
     64:13-65:11                                     65:18-65:22         NR, V, R, In, C, P
                                                      66:6-66:13            V, R, C, P
     65:23-25
     135:5-14                                       136:9-136:13        NR, V, R, C, P, L, S,
                                                                                 LF
     136:14-16                                     136:17-136:19        NR, V, R, C, P, L, S,
                                                                                 LF
     136:20-138:5                                   138:6-138:7         V, R, C, P, L, S, LF
                                                   138:13-138:15        R, C, P, L, S, LF, V
     138:8-12             Cmpd, LF, V, P
     138:16-139:24                                  140:15-141:5       V, R, H, C, P, L, S, LF
     141:6-13                                      141:14-141:16       NR, V, H, C, P, L, S,
                                                                                 LF
     141:17-142:2                                    142:7-142:9       NR, V, H, C, P, L, S,
                                                                               LF, R
     145:19-146:5            LF, P, V
     146:9-13                                      146:14-146:16       V, R, C, P, L, S, LF
     147:9-11                                      147:12-147:22       NR, V, C, P, L, S, LF
                                                    148:2-148:6        MD, V, R, C, P, L, S,
                                                                               LF
     157:18-158:10                                 158:11-158:13       R, V, C, P, L, S, LF
     159:6-20
     160:2-161:16           In, LF, P, V
     161:19-22                LF, P, V
     161:25-162:15                                 165:13-165:15             NR, R, C
                                                   165:18-165:19             NR, R, C
     183:6-186:8                                   186:11-186:15       R, V, NR, L, S, LF, C
     186:16-187:19                                  187:20-188:2         V, R, L, S, LF, C
                                                    188:5-188:11       NR, V, R, MD, L, S,
                                                                               LF, C
                                                    188:14-188:18      V, R, MD, L, S, LF, C
     188:24-189:2                                     189:5-189:6      NR, V, R, L, S, LF, C
     189:7-25                                          51:24-52:7       R, L, S, LF, C, P, V
                                                      52:21-52:23       R, L, S, LF, C, P, V
                                                      190:2-190:3      NR, V, L, S, LF, C, P
                                                    29
   Defendant reserves the right to modify, amend, or supplement
   Plaintiffs reserve the right to modify, amend, or supplement
Case 1:17-cv-00116-IMK-JPM Document 326 Filed 01/16/20 Page 30 of 35 PageID #: 4360



                                       Tammy Sarnelli
                                       December 5, 2018
       Mylan’s             Plaintiffs’        Plaintiffs’ Counter- Mylan’s Objection(s)
      Designation         Objection(s)            Designation      to Plaintiffs’ Counter-
                                                                        Designation
     190:5-191:11                                  191:12-15        NR, R, V, O, L, S, LF,
                                                                            C, P
     191:16-192:4
     192:5-7                                      192:8-192:11       R, L, S, LF, C, P, V
     192:12-193:12                                193:13-194:6       R, V, L, S, LF, C, P
     194:11-21                                   194:22-194:24      NR, V, R, L, S, LF, C,
                                                                               P
     195:3-4                                     195:5-195:12       NR, V, R, L, S, LF, C,
                                                                               P
     195:13-20
     196:2-10                                    196:11-196:14       R, L, S, LF, C, P, V
     196:15-21                                   196:22-196:25      NR, V, R, L, S, LF, C,
                                                                             P, V
     197:2-7
     197:9-23                                     198:3-198:6       NR, R, V, L, S, LF, C,
                                                                              P
     198:7-12
     198:15-199:15                               199:16-199:18        R, L, S, LF C, P
     199:19-200:9                                200:13-200:17      NR, V, R, L, S, LF, C,
                                                                              P
     200:11-12
     200:18-201:2                                201:8-201:14       NR, V, R, L, S, LF, C,
                                                                              P




                                                    30
   Defendant reserves the right to modify, amend, or supplement
   Plaintiffs reserve the right to modify, amend, or supplement
Case 1:17-cv-00116-IMK-JPM Document 326 Filed 01/16/20 Page 31 of 35 PageID #: 4361



                                           William Sibold
                                           April 6, 2019
       Mylan’s             Plaintiffs’          Plaintiffs’ Counter- Mylan’s Objection(s)
      Designation         Objection(s)              Designation      to Plaintiffs’ Counter-
                                                                          Designation
     10:11-12
     14:4-16
     17:10-17                                       17:19-18:22         L, R, LF, S, C, V
                                                     19:2-19:17        V, R, LF, L, S, C, V
                                                     19:22-20:5         R, LF, L, S, C, V
                                                     24:9-24:11              R, V, C
                                                    24:14-24:16            NT, R, V, C
                                                       24:19                 V, R, C
                                                     25:18-26:4              R, C, V
                                                        26:8                 R, C, V
     26:9-19                                        26:20-26:21         R, C, L, S, LF, V
     26:22-25                LF, NE                  27:14-28:2         L, R, C, S, LF, V
     27:5-13                                         27:14-28:2         L, R, C, S, LF, V
     28:3-6                                           28:7-12             R, C, S, LF, V
     28:13-17            IC, V, P, LF, R
     28:19-29:10             V, P, R
     29:12                                          29:20-29:24        V, R, C, S, LF, V, L
     29:15-19                                       29:20-29:24        V, R, C, S, LF, V, L
     30:20-31:12            LF, H, A                31:13-31:25        NT, S, LF, L, V, C
     32:2-12                                         33:8-33:14
     33:15-19                   H
     33:24-34:5                 H
     34:13-14             V, P, LF, R, H
     34:19-35:2           V, P, LF, R, H
     35:6-14              V, P, LF, R, H
     35:16-23                                        36:2-36:4         R, V, C, S, L, LF, V
                                                    36:7-36:21          R, V, L, S, LF, V
     36:22-37:6
     41:5-42:6              LF, H, A
     42:16-22
     43:12-16
     44:3-25                                         45:2-45:5          R, V, C, L, S, LF
     45:17-46:5               LF, H
     46:13-47:11              LF, H                 48:3-48:12        NR, R, V, C, L, S, LF

                                                    31
   Defendant reserves the right to modify, amend, or supplement
   Plaintiffs reserve the right to modify, amend, or supplement
Case 1:17-cv-00116-IMK-JPM Document 326 Filed 01/16/20 Page 32 of 35 PageID #: 4362



                                         William Sibold
                                         April 6, 2019
       Mylan’s             Plaintiffs’        Plaintiffs’ Counter- Mylan’s Objection(s)
      Designation         Objection(s)            Designation      to Plaintiffs’ Counter-
                                                                        Designation
                                                   49:5-49:8        V, R, O, In, L, LF, S,
                                                                             C, P
                                                  49:11-49:17       O, R, V, L, LF, S, C, P
                                                  49:20-49:22       O, V, R, L, LF, S, C, P
     47:13-19                 LF, H
     48:13-20                 LF, H                48:21-49:4        R, O, L, LF, S, C, P
     50:9-22                  LF, H
     51:9-14                  LF, H                51:23-52:3         R, V, LF, L, S, C
     52:6-53:5                LF, H                 53:6-53:7         R, V, LF, L, S, C
                                                  53:10-53:15         R, V, LF, L, S, C
                                                      53:17            R, LF, L, S, C
     53:18-54:8               LF, H                54:9-54:14          R, LF, L, S, C
     54:15-23                 LF, H                54:24-55:2          R, LF, L, S, C
     55:24-56:23              LF, H               56:24-57:15          R, LF, L, S, C
     57:16-60:6               LF, H
     60:10-61:2               LF, H
     61:8-19                  LF, H               61:20-61:24         R, V, LF, L, S, C
     62:6-12            V, P, LF, O, R, H
     62:15-19                 LF, H
     62:24-63:7               LF, H                63:8-63:11         R, V, LF, L, S, C
     63:12-66:23              LF, H
     67:16-68:7               LF, H                67:9-67:15         R, LF, V, L, S, C
     68:11-17                 LF, H
     69:2-23                  LF, H                69:24-70:2         R, LF, L, S, V, C
     70:3-10                  LF, H               70:11-70:16
                                                  70:18-70:22         R, V, LF, L, S, C
     70:23-71:14              LF, H
     82:22-83:8               LF, H
     83:11-84:2               LF, H
     85:8-20                  LF, H                85:21-86:4         R, L, LF, S, V, C
     86:5-18                  LF, H               86:19-87:12         R, L, LF, S, V, C
     87:13-21                 LF, H
     88:9-23                  LF, H                88:24-89:2
                                                    89:4-89:7        R, L, H, LF, S, V, C
     89:8-90:4                LF, H
                                                    32
   Defendant reserves the right to modify, amend, or supplement
   Plaintiffs reserve the right to modify, amend, or supplement
Case 1:17-cv-00116-IMK-JPM Document 326 Filed 01/16/20 Page 33 of 35 PageID #: 4363



                                           William Sibold
                                           April 6, 2019
       Mylan’s             Plaintiffs’          Plaintiffs’ Counter- Mylan’s Objection(s)
      Designation         Objection(s)              Designation      to Plaintiffs’ Counter-
                                                                          Designation
     90:10-91:16              LF, H                 91:17-91:20          V, L, LF, S, C
     91:21-92:22              LF, H                  92:23-93:7         R, V, L, LF, S, C
     93:8-14                  LF, H
     93:19-94:4             In, LF, H               94:5-94:11          R, V, L, LF, S, C
     95:17-24                 LF, H
     96:4-21                  LF, H
     97:8-25                  LF, H
     98:6-19                  LF, H
     98:23-99:2               LF, H
     99:12-101:13             LF, H               101:14-101:22         R, L, S, LF, V, C
     101:23-103:18          LF, H, S              103:23-103:24         V, L, S, LF, V, C
                                                      104:2           R, NR, L, S, LF, V, C
     103:20-22                LF, H               103:23-103:24         V, R, L, S, LF, C
                                                      104:2            R, NR, L, S, LF, C
     104:3-11                 LF, H
     104:22-105:15            LF, H
     105:24-106:23         LF, H, R, P
     106:25-108:12        LF, R, P, H, S
     108:14-109:14        LF, R, p, H, S
     109:17-110:15        LF, H, Cmpd             110:16-110:20           V, LF, C, L, S
                                                   110:22-111:3           V, L, LF, S, C
     111:4-16               LF, R, P
     111:20-112:9            LF, H
     113:2-9               LF, R, P, H            113:10-113:12          V, LF, L, C, S
                                                  113:16-113:19         R, V, LF, L, C, S
     113:20-23             LF, R, P, H
     114:19-115:12         LF, R, P, H
     115:15-17             LF, R, P, H
     115:19                LF, R, P, H             115:20-116:2         R, L, S, LF, C, V
     116:3-4              LF, R, P, H, S
     116:7-14              LF, R, P, H
     116:16-22             LF, R, P, H            116:23-117:17         R, L, S, LF, C, V
     117:18-118:3          LF, R, P, H             118:4-118:10         R, L, S, LF, C, V
     118:11-19             LF, R, P, H

                                                    33
   Defendant reserves the right to modify, amend, or supplement
   Plaintiffs reserve the right to modify, amend, or supplement
Case 1:17-cv-00116-IMK-JPM Document 326 Filed 01/16/20 Page 34 of 35 PageID #: 4364



                                            William Sibold
                                            April 6, 2019
       Mylan’s              Plaintiffs’          Plaintiffs’ Counter- Mylan’s Objection(s)
      Designation          Objection(s)              Designation      to Plaintiffs’ Counter-
                                                                           Designation
     119:11-15            LF, R, P, H, O
     119:24-120:13       LF, R, P, H, NE
     120:16-121:3          LF, R, P, H
     121:5-8               LF, R, P, H              121:9-122:12         V, R, L, S, LF, C


   Dated: January 16, 2020                           By: /s/ William J. O’Brien
                                                         Gordon H. Copland (WV Bar #0828)
   Of Counsel:                                           gordon.copland@steptoe-johnson.com
                                                         William J. O’Brien (WV Bar # 10549)
   Shannon M. Bloodworth                                 william.obrien@steptoe-johnson.com
   SBloodworth@perkinscoie.com                           Adam S. Ennis (WV Bar #10702)
   Brandon M. White                                      adam.ennis@steptoe-johnson.com
   BMWhite@perkinscoie.com                               STEPTOE & JOHNSON PLLC
   Michael A. Chajon                                     400 White Oaks Boulevard
   MChajon@perkinscoie.com                               Bridgeport, WV 26330
   700 Thirteenth Street, N.W., Suite 600                Phone: (304) 933-8000
   Washington, D.C. 20005-3960
   Phone: 202.654.6200                               Attorneys for Defendant
   Facsimile: (202) 654.6211                         MYLAN PHARMACEUTICALS INC.

   David L. Anstaett
   DAnstaett@perkinscoie.com
   Emily J. Greb
   EGreb@perkinscoie.com
   PERKINS COIE LLP
   33 East Main Street, Suite 201
   Madison, WI 53703
   Phone: (608) 663-7460

   Courtney M. Prochnow
   CProchnow@perkinscoie.com
   PERKINS COIE LLP
   633 W. 5th Street, Suite 5850
   Los Angeles, CA 90071
   Phone: (310) 788-9900




                                                    34
   Defendant reserves the right to modify, amend, or supplement
   Plaintiffs reserve the right to modify, amend, or supplement
Case 1:17-cv-00116-IMK-JPM Document 326 Filed 01/16/20 Page 35 of 35 PageID #: 4365



                                   CERTIFICATE OF SERVICE


            I hereby certify that on January 16, 2020, I filed the foregoing MYLAN’S DEPOSITION

   DESIGNATIONS, BIOGEN’S OBJECTIONS AND COUNTER-DESIGNATIONS, AND

   MYLAN’S OBJECTIONS TO BIOGEN’S COUNTER-DESIGNATIONS with the CM/ECF

   system, which will cause notice of the filing to be served on the following counsel of record:

    Andrew E. Renison                                James F. Companion
    Andrew.renison@finnegan.com                      jfc@schraderlaw.com
    James B. Monroe                                  Sandra K. Law
    James.monroe@finnegan.com                        skl@schraderlaw.com
    Li Feng                                          Frank X. Duff
    li.feng@finnegan.com                             fxd@schraderlaw.com
    Sanya Sukduang                                   SCHRADER, BYRD & COMPANION, PLLC -
    Sanya.sukduang@finnegan.com                      WHEELING
    Jeanette M. Roorda                               The Maxwell Centre, Suite 500
    Jeanette.roorda@finnegan.com                     32-20th Street
    Paul W. Browning                                 Wheeling, WV 26003
    paul.browning@finnegan.com
    Lauren J. Dowty
    lauren.dowty@finnegan.com
    Laura P. Masurovsky
    laura.masurovsky@finnegan.com
    Aaron G. Clay
    aaron.clay@finnegan.com
    John E. Nappi
    john.nappi@finnegan.com
    Eric J. Fues
    eric.fues@finnegan.com
    FINNEGAN, HENDERSON, FARABOW,
    GARRETT & DUNNER, LLP
    901 New York Ave., NW
    Washington, DC 20001



    Dated: January 16, 2020                          /s/ William J. O’Brien




   146942907.2
